756	                           June 16, 2016	                           No. 40

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                    STATE OF OREGON,
                    Respondent on Review,
                               v.
                  AMANDA L. NEWCOMB,
                     Petitioner on Review.
           (CC 110443303; CA A149495; SC S062387)

    On review from the Court of Appeals.*
  Argued and submitted March 10, 2015, at Lewis & Clark
Law School, Portland, Oregon.
   Jamie K. Contreras, Assistant Attorney General, Salem,
argued the cause and filed the brief for petitioner on review.
With her on the brief were Ellen F. Rosenblum, Attorney
General, and Anna M. Joyce, Solicitor General.
   Andrew D. Robinson, Deputy Public Defender, Salem,
argued the cause and filed the brief for respondent on review.
With him on the brief was Peter Gartlan, Chief Defender,
Office of Public Defense Services.
   Lora Dunn, Animal Legal Defense Fund, Portland, filed
the briefs for amici curiae Animal Legal Defense Fund,
Association of Prosecuting Attorneys, National District
Attorneys Association, Oregon Humane Society, and Oregon
Veterinary Medical Association.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Baldwin, Brewer, Justices, and Linder, Senior
Justice pro tempore.**
    LINDER, S. J.
   The decision of the Court of Appeals is reversed. The
judgment of the circuit court is affirmed.
______________
	**  Appeal from Multnomah County Circuit Court, Eric J. Bergstrom, Judge.
262 Or App 256, 324 P3d 557 (2014).
	   **  Nakamoto, J., did not participate in the consideration or decision of this
case.
Cite as 359 Or 756 (2016)	757

    Case Summary: After receiving a citizen report of animal neglect, an ani-
mal cruelty investigator seized defendant’s near-emaciated dog, Juno, and trans-
ported him the Oregon Humane Society for examination and treatment. As part
of her examination, the veterinarian at the Oregon Humane Society drew a
blood sample from Juno to rule out any contributing causes for his condition. The
subsequent lab results revealed that Juno did not suffer from a medical condi-
tion. The veterinarian concluded Juno had been malnourished. Defendant was
charged with second-degree animal neglect for failing to provide Juno with mini-
mum care and nutrition. Before trial, defendant moved to suppress the results of
Juno’s lab tests, asserting that the warrantless blood draw and testing violated
Article I, section 9, of the Oregon Constitution and the Fourth Amendment to
the United States Constitution. The trial court denied the motion and a jury
convicted defendant following trial. Defendant appealed the trial court’s denial
of her motion to suppress, arguing she had a protected property interest in Juno’s
blood. Defendant emphasized that, under Oregon law, dogs are personal prop-
erty; like other personal property, such as a folder or a stereo, the state could
examine only the exterior of Juno without a warrant. When the state withdrew
Juno’s blood without a warrant, it intruded into defendant’s personal prop-
erty and violated her constitutionally protected privacy. The Court of Appeals
reversed. Held: when the state has lawfully seized an animal on probable cause to
believe it has been neglected or abused, a warrantless withdrawal and testing of
the animal’s blood for the purposes of a medically appropriate procedure does not
violate Article I, section 9, of the Oregon Constitution or the Fourth Amendment
to the United States Constitution.
    The decision of the Court of Appeals is reversed. The judgment of the circuit
court is affirmed.
758	                                                        State v. Newcomb

	          LINDER, S. J.
	        Defendant was convicted of second-degree animal
neglect (ORS 167.325)1 after she failed to adequately feed
her dog, Juno, resulting in his malnourishment. Before trial,
defendant moved to suppress blood test results showing that
Juno had no medical condition that would have caused him
to be malnourished, which in turn indicated that Juno was
malnourished because he was starving. Defendant argued
that the state had violated both Article I, section 9, of the
Oregon Constitution, and the Fourth Amendment to the
United States Constitution by failing to obtain a warrant
before testing the dog’s blood.2 The trial court denied the
motion and allowed the state to introduce the test results
during trial. Defendant appealed to the Court of Appeals,
which agreed with defendant that she had a protected pri-
vacy interest in her dog’s blood that required the state to
obtain a search warrant, unless the circumstances fit within
an exception to the warrant requirement. State v. Newcomb,
262 Or App 256, 271, 324 P3d 557 (2014). Because the state
had failed to obtain a warrant, and because no exception
to the warrant requirement applied, the Court of Appeals
reversed. Id. at 271-72. We allowed the state’s petition for
review to resolve whether defendant had a protected pri-
vacy interest in her dog’s blood under Article I, section 9, of
the Oregon Constitution or the Fourth Amendment to the
United States Constitution. As explained below, on these
facts, we conclude that she did not. We accordingly reverse

	1
         Throughout this opinion, unless otherwise noted, we cite the 2009 versions
of the relevant statutes, which were the versions in force when the events in this
case took place. The statute defining animal neglect in the second degree, ORS
167.325 provides, in pertinent part,
     	     “(1)  A person commits the crime of animal neglect in the second degree
     if, except as otherwise authorized by law, the person intentionally, know-
     ingly, recklessly or with criminal negligence fails to provide minimum care
     for an animal in such person’s custody or control.”
	2
         Article I, section 9, provides, “No law shall violate the right of the people
to be secure in their persons, houses, papers, and effects, against unreasonable
search, or seizure; and no warrant shall issue but upon probable cause, supported
by oath, or affirmation, and particularly describing the place to be searched, and
the person or thing to be seized.”
	    The Fourth Amendment provides that “[t]he right of the people to be secure
in their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated[.]”
Cite as 359 Or 756 (2016)	759

the decision of the Court of Appeals and affirm the decision
of the trial court.
    I.  FACTUAL AND PROCEDURAL BACKGROUND
	        We recite the facts, and all reasonable inferences
that they support, in the light most favorable to the trial
court’s denial of the motion to suppress. See State v. Bailey,
256 Or 486, 489, 338 P3d 702 (2014) (stating standard of
review). The Oregon Humane Society received a report
that defendant was abusing and neglecting her dog, Juno.
In response to that report, Special Agent Austin Wallace,
an animal cruelty investigator and certified police officer,
went to defendant’s apartment to investigate.3 While the
officer was speaking with defendant inside her apartment,
he could see Juno in defendant’s back patio area through
the double sliding-glass doors. To the officer, who had seen
“hundreds of emaciated animals,” Juno appeared to be in
a “near-emaciated condition,” with “no fat on his body.” He
also noticed that Juno was “eating at random things in the
yard, and * * * trying to vomit.” But Juno was dry heaving
and “[n]othing was coming up[.]”
	       The officer asked defendant why Juno was in that
condition—that is, why Juno appeared “near-emaciated.”
Defendant responded that she usually gave Juno dog food
from WinCo, which she buys in small four-pound quantities,
but that she had run out of it and was planning on buying
more that evening. At that point, the officer concluded that
	3
       The state has not disputed that Special Agent Wallace qualified as a gov-
ernment actor under the circumstances of this case. Special Agent Wallace was
employed by the Oregon Humane Society, a private nonprofit entity, rather than a
state or local law enforcement agency. However, he was also a certified police offi-
cer with authority to issue citations, and he acted pursuant to that certification in
investigating animal cruelty complaints. See ORS 181.610(12)(b) (“law enforce-
ment unit” for purposes of public safety standards and training includes private,
non-profit animal care agency that maintains animal investigation unit); ORS
609.652(2)(d) (“law enforcement agency” for purposes of animal abuse report-
ing laws includes only county or municipal animal control agency). Statutes
enacted after the events in this case have clarified the cooperative role of pri-
vately employed persons certified as police officers—now termed “humane special
agents”—in working with state and local law enforcement agencies to enforce
animal welfare laws. See ORS 181A.340 (2013) (providing for “humane special
agents” who may be certified as police officers); ORS 181A.345 (2013) (humane
special agents shall work in cooperation with law enforcement agencies to enforce
animal welfare laws).
760	                                                     State v. Newcomb

he had enough evidence to corroborate the citizen report of
neglect—Juno was near-emaciated and dry heaving, and
defendant had admitted that she had no food for Juno. He
therefore concluded that he had probable cause to believe
that defendant had neglected Juno. He asked defendant for
permission to take the dog in for medical care, but defen-
dant, who thought her dog looked healthy, refused and
became irate. The officer therefore took custody of Juno
without defendant’s consent, both as evidence of the neglect
and because of the “strong possibility” that Juno needed
medical treatment. He transported Juno to the Humane
Society, where Juno would be housed and medically treated
as appropriate. From medical tests, the officer expected also
to be able to determine whether neglect charges were war-
ranted or whether Juno should be returned to defendant.
	        Dr. Zarah Hedge, a veterinarian, treated Juno after
the dog arrived at the Oregon Humane Society. From an ini-
tial examination, Dr. Hedge could identify nothing physically
wrong with Juno, other than that “the dog was very thin.”
As part of standard practice, Dr. Hedge gave Juno a “body
condition score.” That score ranges from one—meaning ema-
ciated—to nine—meaning obese. To score dogs on that scale,
veterinarians determine, among other things, whether the
dog’s ribs and spine are visibly protruding (meaning that
the dog is emaciated); or, on the opposite end of the scale,
whether the veterinarian must actually touch the dog to
be able to locate its ribs and spine (meaning that the dog
is obese). After looking at Juno—whose ribs and vertebrae
were visible without having to feel for them—Dr. Hedge gave
him a body condition score of 1.5. But Dr. Hedge could not be
certain, at that point, that Juno was emaciated due to mal-
nourishment. Juno could have had a parasite or an intestinal
or organ condition that caused him to be thin. She therefore
drew a blood sample from Juno for laboratory testing.4
	4
       At the motion to suppress, neither party called Dr. Hedge to testify because
they were in agreement as to the tests she performed and the results. They there-
fore “stipulated” that she performed the tests and the tests showed that Juno had
nothing medically wrong with him, which confirmed her initial diagnosis that
Juno was malnourished. Some of the more detailed facts that we recite (such as
her scoring of Juno’s body condition) came out only at trial. We include them to
provide a more complete narrative of the evidence placed before the jury after
denial of defendant’s motion to suppress; we do not rely on those added details in
our examination of the trial court’s pretrial suppression ruling.
Cite as 359 Or 756 (2016)	761

	        Dr. Hedge’s withdrawal of that blood sample, and
the subsequent testing of it, is the central focus of this case.5
The laboratory tests revealed nothing medically wrong with
Juno that would have caused him to be thin; Dr. Hedge
therefore concluded that Juno was malnourished and placed
him on a special feeding protocol. As a result of that diag-
nosis, the officer cited defendant for second-degree animal
neglect.
	        Before trial, defendant moved to suppress the labo-
ratory test results, arguing that the officer lacked probable
cause to take Juno into custody, and thus had unlawfully
seized the dog. Defendant also argued that Dr. Hedge had
engaged in an unreasonable search of defendant’s property—
i.e., Juno—by drawing and testing Juno’s blood without a
warrant, in violation of Article I, section 9, of the Oregon
Constitution and the Fourth Amendment to the United
States Constitution. In arguing that the blood testing was
an unlawful search, defendant emphasized that dogs are
personal property under Oregon law; defendant therefore
took the position that dogs are “no different than a folder
or a stereo or a vehicle or a boot” or other items of personal
property. Even if Juno was lawfully taken into custody,
defendant urged, the state could examine only the exterior
of seized property without seeking a warrant. According
to defendant, by withdrawing blood from Juno and testing
that blood without a warrant, the state intruded into her
personal property and revealed information not otherwise
open to view, which violated her constitutionally protected
privacy.
	        The prosecutor countered by first arguing that the
officer had probable cause to believe Juno was being neglected,
and therefore had lawfully seized Juno and taken him to
the Humane Society for care. The prosecutor then turned
to the withdrawal and testing of Juno’s blood, arguing that
	5
       Dr. Hedge also tested a feces sample. The record is unclear on how Dr. Hedge
obtained the feces sample—i.e., whether she actively withdrew it from Juno or
tested a sample that he had already expelled. Because we conclude that the with-
drawal and testing of Juno’s blood did not invade a protected privacy interest on
defendant’s part, we need not separately discuss or analyze the admissibility of
the feces sample; even an actively withdrawn feces sample is unlikely to be more
intrusive than a blood draw in the circumstances presented by this case.
762	                                                     State v. Newcomb

a dog, although personal property, is not a container and is
not legally analogous to one because, as the prosecutor put
it, a dog “doesn’t contain anything”; instead, inside a dog is
just “more dog.” A more appropriate analogy, the prosecutor
urged, was to test-firing a lawfully seized gun to determine
if it is operable.6 According to the prosecutor, in the same
way, testing Juno’s blood did not reveal private information
concealed inside Juno, but instead confirmed that Juno was
what the officer believed that he had seized—a malnour-
ished dog. As an alternative theory justifying the warrant-
less withdrawal and testing of Juno’s blood, the prosecutor
urged that it was reasonable to provide medical care to a dog
that had been lawfully taken into custody on probable cause
to believe that the dog had been neglected.
	        The trial court denied defendant’s motion to sup-
press. In doing so, the trial court first concluded that the
officer had probable cause to believe Juno was neglected
and therefore lawfully took Juno into custody. Next, the
trial court agreed with the prosecutor that a dog is neither
a container nor analogous to one, and stated that the closer
analogy would be a medical examination and diagnostic
analysis of a child taken into protective custody on suspicion
of abuse. The trial court also viewed the testing of Juno’s
blood as more analogous to confirmatory chemical testing of
a substance seized on probable cause that it is an unlawful
drug, or to testing a lawfully-seized firearm for fingerprints.
For those reasons, the trial court ruled that, once Juno had
been lawfully taken into custody, neither Article I, section 9,
or the Fourth Amendment required a warrant to medically
test Juno’s blood.
	        The case proceeded to a jury trial, and the jury
unanimously returned a guilty verdict on the second-degree
animal neglect charge. Defendant appealed, challenging the
denial of her motion to suppress. In the Court of Appeals, the
	6
       The prosecutor’s reference appears to have been to a former statutory
definition of firearm, pursuant to which some firearm-related charges, such as
unlawfully carrying a concealed firearm, required proof that the weapon was or
could immediately be made operable. See, e.g., State v. Briney, 345 Or 505, 200
P3d 550 (2008) (gun with broken firing pin did not qualify as “firearm” under
ORS 166.210(3) (2007), which required weapon to be “designed to expel a projec-
tile by the action of powder” and also to be “readily capable of use as a weapon”).
Cite as 359 Or 756 (2016)	763

parties largely renewed the arguments they had made to the
trial court. The Court of Appeals agreed with the trial court
that Juno’s seizure was lawful, but disagreed that Juno’s
blood could be tested without a warrant. Newcomb, 262 Or
App at 264, 271. The court concluded that the “extract[ing]
and testing” of Juno’s blood, even though Juno was lawfully
in the state’s custody, was a constitutionally significant
intrusion into defendant’s privacy, one that “exposed other-
wise concealed information about the dog that served as evi-
dence of a crime.” Id. at 271. Because the intrusion was not
justified by any recognized exception to the warrant require-
ment, the court declared that the extraction and testing of
Juno’s blood was an unlawful search under Article I, section
9. Id. at 271-72. The Court of Appeals therefore reversed
defendant’s conviction and remanded the case to the circuit
court.
	        On review, the only issue before us is the lawful-
ness of testing Juno’s blood; defendant no longer disputes
that Juno was lawfully seized.7 The chief point of conten-
tion between the parties is whether defendant had a pro-
tected privacy interest in Juno’s blood once Juno was in
the state’s lawful custody and care. That, in turn, is essen-
tially a disagreement over whether drawing and testing
Juno’s blood was a “search” for purposes of either Article I,
section 9, or the Fourth Amendment. The parties further
dispute whether, if the blood testing was a search for con-
stitutional purposes, that search was reasonable in these
circumstances despite the state’s failure to get a warrant.8
	7
        Defendant did not cross-petition on the issue of whether Juno was lawfully
taken into custody and, consistently with the procedural posture of the case, does
not now argue that Juno’s custody was unlawful.
	8
        The Court of Appeals did not consider the reasonableness of the search to
have been preserved by the state, explaining that the state did not, on appeal or
in the trial court, argue that the search was “reasonable under an established
exception to the warrant requirement.” Newcomb, 262 Or App at 271, n 13. And
although the state, by way of a supplemental memorandum of authority, cited
and relied on State ex rel Juv. Dept. v. M.A.D., 348 Or 381, 233 P3d 437 (2010)
(upholding as reasonable warrantless search of public school student despite lack
of a recognized exception to the warrant requirement), the court considered that
to be insufficient to preserve an argument that the testing of Juno’s blood, if it
was a search, was reasonable even though it did not fit an established exception
to the warrant requirement. Newcomb, 262 Or App at 271, n 13. Given our deter-
mination that there was no search, we do not need to resolve whether the state’s
“reasonableness” argument was adequately preserved.
764	                                         State v. Newcomb

Consistently with our approach to analyzing constitutional
claims, we examine first whether the state’s conduct consti-
tuted a search under Article I, section 9, and then consider
defendant’s Fourth Amendment claim only if we conclude
that no state constitutional violation occurred. See Sterling
v. Cupp, 290 Or 611, 614, 625 P2d 123 (1981) (describing
first-things-first approach).
                       II. ANALYSIS
A.  Article I, Section 9
	        Article I, section 9, of the Oregon Constitution pro-
vides in part: “No law shall violate the right of the people
to be secure in their persons, houses, papers, and effects,
against unreasonable search, or seizure.” Implicit in that
guarantee against unreasonable searches and seizures is
a significant limitation: The provision applies only when
government officials engage in conduct that amounts to a
search or a seizure. State v. Howard/Dawson, 342 Or 635,
639, 157 P3d 1189 (2007); State v. Owens, 302 Or 196, 205-
06, 729 P2d 524 (1986). For purposes of Article I, section
9, a search occurs only if governmental action invades “a
protected privacy interest.” State v. Wacker, 317 Or 419, 426,
856 P2d 1029 (1993). A seizure occurs only if, through gov-
ernmental action, “there is a significant interference with
a person’s possessory or ownership interests in property.”
Owens, 302 Or at 207. Although the two interests—privacy
and ownership/possession—are not necessarily coextensive,
property law concepts of ownership and possessory rights
can bear significantly on the existence or nonexistence of a
protected privacy interest in the property. Howard/Dawson,
342-43 Or at 642 (discussing principle; concluding that pri-
vacy interest in property was extinguished by abandonment
of rights of dominion and control over property). Ultimately,
“the privacy protected by Article I, section 9, is not the pri-
vacy that one reasonably expects but the privacy to which
one has a right.” State v. Campbell, 306 Or 157, 164, 759 P2d
1040 (1988) (emphasis in original; citation omitted). And the
right to privacy that Article I, section 9, protects is the free-
dom from scrutiny as “determined by social and legal norms
of behavior, such as trespass laws and conventions against
eavesdropping.” Id. at 170 (citations omitted).
Cite as 359 Or 756 (2016)	765

	        The general issue that this case presents is one
that has come before the court with some frequency before:
the extent to which the state may examine property with-
out a warrant after it has lawfully seized that property the
course of a criminal investigation. On the other hand, this
case presents—as most cases raising search and seizure
issues do—its own set of distinctive facts and circumstances
within that context. Here, the seized property was a living
animal—Juno, the dog—not an inanimate object or other
insentient physical item of some kind. Central to the issue
that we must resolve is whether that distinctive fact makes
a legal difference.
	         In defendant’s view, it does not. Defendant relies on
ORS 609.020, which states: “Dogs are hereby declared to be
personal property.” Defendant maintains that, for purposes
of Article I, section 9, a dog is the same as any other item
of property that can be lawfully owned or possessed, such
as a stereo or a folder. As a general proposition, under that
construct, when the state lawfully seizes inanimate prop-
erty, it may “observe, feel, smell, shake and weigh” lawfully
seized property or otherwise “thoroughly examine” its exte-
rior without obtaining a warrant. Owens, 302 Or at 206.
But examining the “interior” of the property to reveal other
property that it may contain is another matter. Whether
such an examination is an unlawful search depends on
whether the contents are open to view or the property “by
[its] very nature announce[s] [its] contents (such as by touch
or smell) * * *.” Id. (no warrant required to withdraw and
test white powder visible in lawfully seized clear vial to con-
firm probable cause that powder was cocaine); see also State
v. Heckathorne, 347 Or 474, 484-85, 223 P3d 1034 (2009)
(same result for lawfully seized opaque metal cylinder where
the smell of gas escaping from cylinder provided probable
cause to believe cylinder contained unlawful substance).
Defendant’s position is that Juno was the legal equivalent
of a closed opaque container, one that did not announce its
contents, so that a warrant was required before the state
could examine its contents.
	In Owens, however, this court recognized that “not
all containers * * * merit the same protection under Article I,
section 9.” 302 Or at 206. The same is true of personal
766	                                                     State v. Newcomb

property more generally: Not all things that can be owned
and possessed as personal property merit the same constitu-
tional protection in the same circumstances. With regard to
living animals, and domestic pets in particular, we have rec-
ognized that “some animals, such as pets, occupy a unique
position in people’s hearts and in the law,” one that is not
well-reflected in the “cold characterization of a dog * * * as
mere property.” State v. Fessenden/Dicke, 355 Or 759, 769,
333 P3d 278 (2014) (latter quotation from Rabideau v. City
of Racine, 243 Wis2d 486, 491, 627 NW 2d 795, 798 (2001)).
Whether defendant had a protected privacy interest that
was invaded by the withdrawal and testing of Juno’s blood
requires us to examine the nature of the property involved
and the circumstances of the governmental intrusion into
that property.
	        As to the nature of the property involved—here, a
living animal—we are aided by our analysis in Fessenden/
Dicke. The issue there was whether the state could, without
a warrant, lawfully seize an animal (a horse) believed to
have been criminally neglected. In concluding that tradi-
tional exigent circumstances doctrine extended to animals
in such a circumstance, this court explored the nature of the
relationship of humans to the animals that they own and
possess, as well as the social and legal norms that attend
to that relationship. The observations that we made in that
regard are helpful in the context of the legal issue that this
case presents.
	        Under Oregon’s statutes, animals generally, as
well as dogs in particular, are deemed “property.” 355 Or at
767-68 (citing statutes); ORS 609.020 (declaring dogs to
be property). Animals generally therefore can be lawfully
owned and possessed much as other property can be.9 But the
welfare of animals is subject to a series of explicit statutory
	9
       Under Oregon law, there are many exceptions to a person’s ability to law-
fully own and possess certain animals. See, e.g., ORS 167.365(1) (person com-
mits crime of “dogfighting” if person knowingly “[o]wns, possesses, keeps, breeds,
trains, buys, sells or offers to sell a fighting dog”); ORS 609.341 (special state
permits required to keep “exotic” animals). There are also many limits on ani-
mal owners’ rights of dominion and control over some animals. See, e.g., ORS
609.098(1)(c) (unlawful to use dog as a weapon in the commission of a crime);
ORS 811.200(1) (unlawful to carry dog on certain parts of a vehicle operated on
highway without specified protective measures).
Cite as 359 Or 756 (2016)	767

protections that are distinct to animals and do not apply
to inanimate property. Indeed, “Oregon’s animal welfare
statutes impose one of the nation’s most protective statutory
schemes[.]” Id. The crimes of animal abuse and neglect are
themselves reflections of the distinctive nature of animals
as property. Id. at 767-69 (discussing animal neglect and
other animal welfare statutes as illustrating unique legal
and social status of animals). A person commits first-degree
animal abuse if the person, with any of several culpable
mental states, causes serious physical injury to or cruelly
causes the death of an animal. ORS 167.330(1). A person
commits second-degree animal neglect if the person, with
any of several culpable mental states, “fails to provide min-
imum care for an animal in [that] person’s custody or con-
trol.” ORS 167.325(1). Significantly, the obligation to provide
minimum care arises for anyone who has custody or control
of an animal; it is not limited to those who have lawful pos-
session or custody of the animal. “Minimum care,” in turn,
means “care sufficient to preserve the health and well-being
of an animal” and includes, in addition to adequate nutri-
tion, “[v]eterinary care deemed necessary by a reasonably
prudent person to relieve distress from injury, neglect or
disease.” ORS 167.310(7). If the failure to provide minimum
care results in death or serious physical injury, the crime is
elevated to first-degree animal neglect. ORS 167.330(1).
	        Reflected in those and other laws that govern own-
ership and treatment of animals is the recognition that
animals “are sentient beings capable of experiencing pain,
stress and fear[.]” Fessenden/Dicke, 355 Or at 768 (quoting
ORS 167.305(1)).10 To be sure, the protection given to ani-
mals under Oregon law does not place them on a par with
humans. Among other things, there are legally sanctioned
ways for humans to kill animals, and many animals may be
“treated or mistreated” by those who own or lawfully pos-
sess them as long as their treatment is within the bound-
aries of “good animal husbandry” or “animal research.” Id.
	10
       As we observed in Fessenden/Dicke, 355 Or 768 n 7, ORS 167.305(1) was
passed in 2013, before the charges in that case were brought. Likewise, the
charges in this case precede the enactment of that statute. We quote from the
statute, as we did in Fessenden/Dicke, as background relevant to an overall
understanding of the animal welfare laws and the policies that current and past
statutes reflect.
768	                                                      State v. Newcomb

at 768-69 (citing statutes; noting special legal protections
for domestic animals, “colloquially known as pets”). The
important point for this case, however, is not that Oregon
law permits “humans to treat animals in ways that humans
may not treat other humans.” Id. at 768. What matters here
is that Oregon law prohibits humans from treating animals
in ways that humans are free to treat other forms of proper-
ty.11 Oregon law also places affirmative obligations on those
who have custody of an animal to ensure that animal’s basic
welfare; those obligations have no analogue for inanimate
property.
	         Those observations alone are not enough to resolve
the issue before us. As an abstract proposition, we accept
that a person who owns or lawfully possesses an animal,
and who thus has full rights of dominion and control over
it, has a protected privacy interest that precludes others
from interfering with the animal in ways and under circum-
stances that exceed legal and social norms. Thus, for exam-
ple, if a dog owner walks his dog off-leash down the street,
and the friendly dog runs over to greet a passerby who pets
it, that act of petting the dog would invade no possessory
or privacy interest; a contact of that kind would fall well
within social norms and conventions, even if by petting the
dog the passerby discovers something concealed from plain
view (e.g., that under the dog’s thick fur coat, the dog is skin
and bones to the point of serious malnourishment). On the
other hand, if the passerby produces a syringe and expertly
withdraws a sample of the dog’s blood in the time that it
would take to greet and pet the dog, that contact would vio-
late the owner’s possessory and privacy interests, even if the
passerby did so for a valuable scientific study (e.g., whether
local animals were infected with an easily-transmitted
virus); such a contact would fall well outside social norms
and conventions. As those examples suggest, determining
the existence of a constitutionally protected privacy right
in property depends not only on the nature of the property
itself, but also on the nature of the governmental intrusion

	11
       A person can be as cruel or abusive as she wants to her own stereo or folder,
and can neglect the maintenance of a car to the point where it will not operate,
without legal consequence. The same is not true of an animal that a person owns
or has custody of or control over.
Cite as 359 Or 756 (2016)	769

and the circumstances in which it occurred. We must con-
sider those, too, in resolving the issue before us.
	        Here, when Dr. Hedge tested Juno’s blood, defen-
dant had lost her rights of dominion and control over Juno,
at least on a temporary basis. Juno at that point had been
lawfully seized and taken into custody based on probable
cause to believe that he had been criminally neglected. The
specific neglect that the officer believed Juno to have suffered
was that Juno was starving. Juno’s physical appearance
and behavior provided the officer with significant support
for his belief—Juno was near-emaciated, was dry-heaving,
and was “eating at random things” in the yard. The officer
had, as well, a citizen report of neglect and defendant’s own
admission that she had no food for the dog. The officer, who
believed Juno needed medical treatment, asked defendant
for her consent to take Juno into custody for medical eval-
uation, but defendant refused. When the officer then seized
Juno over defendant’s protest, both to preserve evidence and
to render aid to the dog, Juno was lawfully taken into the
state’s protective custody. See Fessenden/Dicke, 355 Or at
773 (animal entitled to “statutory protection” through sei-
zure without warrant if officer has probable cause to believe
animal has been criminally neglected, neglect is ongoing,
and seizure is necessary to prevent further serious immi-
nent harm to animal).
	       Juno was not beyond danger simply because he
had been removed for the time from defendant’s dominion
and control, however. Juno’s condition appeared serious and
required medical attention. To ensure appropriate medical
care for Juno, Dr. Hedge drew and tested Juno’s blood to
determine whether he was suffering from some other medi-
cal condition that might cause his malnourishment.12 When
	12
        After having noted that the officer seized Juno both to render aid and to
preserve evidence, the Court of Appeals expressed uncertainty about Dr. Hedge’s
motivations for performing the later medical tests—whether they, too, were per-
formed for the “dual purpose” to gather evidence and give medical treatment to
Juno. Newcomb, 262 Or App at 264 (discussing seizure), 266, n 7 (discussing
testing).
	   We agree that the suppression record could be better-developed on the point.
But there was no dispute that the tests were run by Dr. Hedge for purposes of
medical diagnosis, even if the officer anticipated that the test results could have
potential evidentiary value, depending on what they showed. Indeed, defendant
770	                                                       State v. Newcomb

the blood tests failed to reveal any other medical condition
that would have caused Juno to be seriously emaciated,
Dr. Hedge put Juno on a special feeding protocol.
	        Given the specific context involved here—the lawful
seizure of a dog based on probable cause to believe the dog
was suffering from malnourishment, followed by drawing
and testing the dog’s blood to medically diagnose and treat
the dog—we conclude that defendant had no protected pri-
vacy interest in Juno’s blood that was invaded by the medi-
cal procedures performed. In these circumstances, we agree
with the state that Juno is not analogous to, and should not
be analyzed as though he were, an opaque inanimate con-
tainer in which inanimate property or effects were being
stored or concealed. Juno’s “contents”—in terms of what was
of interest to Dr. Hedge—were the stuff that dogs and other
living mammals are made of: organs, bones, nerves, other
tissues, and blood. As the prosecutor argued at trial, inside
Juno was just “more dog.”13 The fact that Juno had blood
acknowledged in her memorandum in support of the motion to suppress that the
officer had advised defendant that he was taking the dog into custody “to receive
veterinary care” and that Dr. Hedge then performed a “battery of laboratory
tests” on Juno, after which she placed Juno on a feeding protocol. It was in that
context that defendant and the state advised the court that they had no factual
disputes about the testing, and they “stipulated” to the results of the medical
tests that Dr. Hedge performed to spare her from appearing at the suppression
hearing. See 359 Or at ___, n 4.
	    A medical professional who examines a victim of criminal abuse for purposes
of diagnosis and treatment—whether the victim is human or animal—no doubt
realizes that the results may have evidentiary value if a criminal prosecution
ensues. But that reality does not alter the medically appropriate nature of the
testing. Our obligation is to view the facts in the light most favorable to the trial
court’s denial of defendant’s motion. Here, the trial court, in denying the motion
to suppress, at least implicitly found that Dr. Hedge performed the tests for med-
ical reasons by analogizing this case in its ruling to one in which an abused
child taken into custody is medically examined for purposes of diagnosis and
treatment.
	13
        At least, that was true in this case. It might not be true under different
facts. Dogs and other animals at least can be used as repositories of information
and inanimate effects, and can have more inside them than just “more dog.” Many
animals—and dogs in particular—for example are repositories for information
through the use of “microchip” technology that permits a scanner, from outside
the dog, to retrieve information encoded on the microchip. See generally Microchip
implant (animal) at https://en.wikipedia.org/wiki/Microchip_implant_(animal)
(accessed May 30, 2016) (describing use of microchips placed under skin of farm
and ranch animals, as well as domestic pets, as common means of identification).
	 It is at least doubtful that a dog’s owner would have a cognizable privacy
interest in the information planted in a dog for the specific purpose of being able
Cite as 359 Or 756 (2016)	771

inside was a given; he could not be a living and breathing
dog otherwise. And the chemical composition of Juno’s blood
was a product of physiological processes that go on inside of
Juno, not “information” that defendant placed in Juno for
safekeeping or to conceal from view.14
	         That fact has significance in the context of the legal
and social norms for the care and welfare of animals that
we have already discussed. A dog is personal property under
Oregon law, a status that gives a dog owner rights of domin-
ion and control over the dog. But Oregon law simultaneously
limits ownership and possessory rights in ways that it does
not for inanimate property. Those limitations, too, are reflec-
tions of legal and social norms. Live animals under Oregon
law are subject to statutory welfare protections that ensure
their basic minimum care, including veterinary treatment.
The obligation to provide that minimum care falls on any
person who has custody and control of a dog or other animal.
A dog owner simply has no cognizable right, in the name of
her privacy, to countermand that obligation. That conclusion
follows with equal or greater force when, as here, the dog is
in the state’s lawful protective custody on probable cause
that the dog is suffering injury as a result of neglect, at
which point the owner has lost her property rights of domin-
ion and control over the dog. An examinations of the dog’s
physical health and condition in that circumstance, pursu-
ant to a medical judgment of what is appropriate for diag-
nosis and treatment, is not a form of governmental scrutiny
to externally identify the dog. On the other hand, hypothetically, if what was
planted “inside” the dog was a microchip containing stolen secret government
data, the owner’s or possessor’s protected privacy interest, even if the dog had
been lawfully seized on probable cause to believe it contained the stolen data,
might be the same as in an opaque inanimate container. In short, whatever the
answer to the question whether the owner has a protected privacy interest in an
object planted inside a dog, the dog is at least more analogous to an inanimate
container in such a circumstance.
	14
        To be sure, Dr. Hedge had to extract Juno’s blood to test it; she could not
determine the chemical state of Juno’s blood through some non-invasive proce-
dure. As Groucho Marx famously quipped:
    “Outside of a dog, a book is man’s best friend. Inside of a dog, it’s too dark to
    read.”
But what Dr. Hedge withdrew here was “more dog,” not a separate item of prop-
erty that defendant had placed inside Juno to either safeguard or conceal from
public view in the same way that property nested within other property involves.
That fact, although not necessarily dispositive, properly bears on the analysis.
772	                                                      State v. Newcomb

that, under legal and social norms and conventions, invades
a dog owner’s protected privacy rights under Article I, sec-
tion 9.15
	         That conclusion resolves this case for purposes of
Article I, section 9. We emphasize, however, that our deci-
sion is limited to the circumstances that this case presents.
As we said in Fessenden/Dicke, 355 Or at 769-70:
    “As we continue to learn more about the interrelated
    nature of all life, the day may come when humans perceive
    less separation between themselves and other living beings
    than the law now reflects. However, we do not need a mir-
    ror to the past or a telescope to the future to recognize that
    the legal status of animals has changed and is changing
    still[.]”
Assessing an animal owner’s constitutionally protected
interests of possession and privacy in his or her animal in
that evolving landscape of social and behavioral norms pres-
ents, at best, “difficult questions,” and we are well-advised in
that context “to observe the wise limitations on our function

	15
        In her briefing in the Court of Appeals, defendant cited ORS 167.345(2),
which authorizes police officers to, among other things, “impound” an animal if
there is probable cause to believe the animal is a victim of any of several crimes,
including animal neglect. After the animal has been impounded, a court “may
order” the animal to be held at any animal care facility; that facility, in turn,
“shall provide adequate food and water” to the animal and “may provide veter-
inary care.” ORS 167.345(4)(a). Defendant did not make a developed argument
under the statute, but did point out that there is no record in this case of a court
order authorizing Juno to be “impounded,” suggesting that the veterinary care
given to Juno may have been without lawful authority.
	 It is less than certain whether and how that statute applies to individuals
like Special Agent Wallace who, although certified as police officers, are employed
by and serve the special mission of a private, nonprofit animal care agency that
investigates complaints of animal abuse and has authority to issue citations for
violations of animal welfare laws. See 359 Or at ___, n ___ (discussing statutory
authority of such agents). It is also less than clear that, without a court order,
an animal care facility would be relieved of the obligation to provide minimally
adequate care to an animal in its custody. The animal neglect statutes that we
have discussed effectively impose that obligation, regardless of a court order or
other basis for an animal to be in the custody and control of someone other than
the owner. On review to this court, defendant does not rely on that statute and
we need not explore the implications of it. Worth pointing out, however, is that
the lack of a court order, even if required by ORS 167.345(2), would not be a basis
to suppress the results of Juno’s blood tests. See ORS 136.432 (courts may not
exclude relevant evidence “obtained in violation of any statutory provision unless
exclusion of the evidence is required by” federal or state constitutions or other
rules governing admissibility of evidence).
Cite as 359 Or 756 (2016)	773

and to confine ourselves to deciding only what is necessary
to the disposition of the immediate case.” Id. at 770-71 (quot-
ing Whitehouse v. Illinois Cent. R. Co., 349 US 366, 372-73,
75 S Ct 845, 99 L Ed 1155 (1955)).
	        Consequently, our holding is confined to circum-
stances in which the state has lawfully seized a dog or other
animal on probable cause to believe the animal has been
neglected or otherwise abused. It is also confined to the gen-
eral kind of intrusion that occurred in this case—a medi-
cally appropriate procedure for diagnosis and treatment of
an animal in ill-health. In those particular circumstances,
we conclude that the warrantless withdrawal and testing of
Juno’s blood did not violate Article I, section 9.
B.  The Fourth Amendment
	        The remaining question before us is whether the
analysis under the Fourth Amendment requires a different
result. Although worded somewhat differently, the guar-
antee of the Fourth Amendment parallels that of Article I,
section 9. The Fourth Amendment protects “[t]he right of
the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures[.]” As
is true of Article I, section 9, a “seizure” under the Fourth
Amendment occurs when there is “some meaningful inter-
ference with an individual’s possessory interest” in property.
United States v. Jacobsen, 466 US 109, 113, 104 S Ct 1652,
80 L Ed 2d 85 (1984) (citations omitted). And a “search” for
purposes of the Fourth Amendment occurs when an indi-
vidual’s protected privacy interest is infringed. Id. (citations
omitted).
	        The test under the Fourth Amendment to determine
if a particular governmental action invades a protected pri-
vacy interest differs, at least in how it is articulated, from
the test under Article I, section 9. Rather than turn on an
individual’s “right” of privacy, the Fourth Amendment test
has both a subjective and an objective component, and thus
involves “two discrete questions.” United States v. Knotts,
460 US 276, 280-81, 103 S Ct 1081, 75 L Ed 2d 55 (1983)
(quoting Smith v. Maryland, 442 US 735, 99 S Ct 2577, 61 L
Ed 2d 220 (1979)), rule further clarified in U.S. v. Jones, ___
774	                                                     State v. Newcomb

US ___, 132 S Ct 945, 951-52, 181 L Ed 2d 911 (2012). The
first is whether an individual has manifested an expecta-
tion to preserve something as private; the second is whether
that subjective expectation of privacy is one “that society
is prepared to recognize as reasonable.” Knotts, 460 US at
281 (internal quotations omitted) (citing cases). In applica-
tion, however, the Fourth Amendment privacy test takes
into account the same and similar considerations as the test
under Article I, section 9, and the two tests often lead to the
same result in like circumstances.16
	        Understandably, then, the parties’ Fourth
Amendment arguments closely track the arguments they
make under Article I, section 9. Ultimately, the issue under
the Fourth Amendment reduces to the same question as
under Article I, section 9: Whether defendant had a pro-
tected privacy interest in the withdrawal and testing of her
dog’s blood for purposes of medical treatment after the dog
had been lawfully taken into custody on probable cause to
believe that he had been criminally neglected.17 To date, the
	16
         Compare, e.g., Arkansas v. Sanders, 442 US 753, 764 n 13, 99 S Ct 2586, 61
L Ed 2d 235 (1979), abrogated on other grounds by California v. Acevedo, 500 US
565, 579, 111 S Ct 1982, 114 L Ed 2d 619 (1991) (not all containers and property
deserve full protection of Fourth Amendment; no protected privacy interest in
container when its outward appearance reveals contents) with Owens, 302 Or
at 206 (same under Article I, section 9); Jacobsen, 466 US at 125 (removal and
testing of white powder from lawfully seized clear vial to confirm probable cause
belief that substance was cocaine was not a significant invasion of protected prop-
erty interest under Fourth Amendment) with Owens, 302 Or at 206 (same under
Article I, section 9); Texas v. Brown, 460 US 730, 740, 103 S Ct 1535, 75 L Ed 2d
502 (1983), abrogated on other grounds by Horton v. California, 496 US 128, 110 S
Ct 2301, 110 L Ed 2d 112 (1990) (no legitimate expectation of privacy in interior
of automobile that may be viewed from outside, even when officer used flashlight
to illuminate interior and specially positioned himself to see inside) with Wacker,
317 Or at 427 (no protected privacy interest in activity inside car parked at night
in lighted parking lot where activity could be viewed by public passing by, even
though police observations were made from second floor of adjacent tavern using
night vision scope that magnified view and improved night vision).
	17
         Defendant also presses an argument under the Fourth Amendment that
the the blood tests were a search because they required a physical intrusion into
her property and thus violated her possessory interest in her dog. The cases that
defendant relies on, however, involved physical invasions of property that the gov-
ernment had not lawfully seized. Florida v. Jardines, ___ US ___, 133 S Ct 1409,
185 L Ed 2d 495 (2013) (use of drug-sniffing dog on front porch of private home
exceeded implicit invitation to approach home, and therefore amounted to tres-
passory invasion of curtilage that violated Fourth Amendment); Jones, ___ US
___, 132 S Ct 945, 951-53 (covert placement of GPS tracking device on automobile
to track vehicle’s movements physically trespassed on defendant’s property and
Cite as 359 Or 756 (2016)	775

Supreme Court has not had a case requiring it to examine
an individual’s privacy interests in a dog or other animal,
either generally or in circumstances in which the animal is
in the government’s lawful custody. But the Court’s cases
suggest that the analysis under the Fourth Amendment
would not differ in a significant way from the analysis we
have made under Article I, section 9.
	        In particular, the different nature of that prop-
erty that this case involves—a living animal, one that is
not ordinarily and was not here used as a repository into
which other property was placed—would have bearing
on the Fourth Amendment analysis. See, e.g., Robbins v.
California, 453 US 420, 426, 101 S Ct 2841, 69 L Ed 2d 744
(1981) (placement of property into closed, opaque container
manifests “an expectation that the contents would remain
free from public examination”); Arkansas v. Sanders, 442
US 753, 761, 99 S Ct 2586, 61 L Ed 2d 235 (1979) (automo-
biles are distinct from closed containers, not only because of
their mobility, but also because their use, configuration, and
regulation differentiate them for purposes of privacy expec-
tations).18 The same is true of the nature and circumstances
of the government intrusion that we have discussed—those,
too, would be factors in the Fourth Amendment analysis.

therefore violated Fourth Amendment protection from unreasonable searches).
As earlier noted, the lawfulness of Juno’s seizure is not an issue at this juncture.
Defendant’s remaining Fourth Amendment argument proceeds on the assump-
tion that Juno was lawfully seized, which is the posture of the issue before us.
For that argument, defendant’s position is the same as under Article I, section
9: She analogizes Juno to a closed container in which, because its contents were
concealed from view, she had a protected privacy interest that was violated when
Dr. Hedge drew Juno’s blood and tested it without a warrant.
	18
        In two later cases, California v. Acevedo, 500 US 565, 111 S Ct 1982, 114 L
Ed 2d 619 (1991) and United States v. Ross, 456 US 798, 102 S Ct 2157, 72 L Ed
2d 572 (1982), the Court reached dispositions that differed from those in Robbins
and Sanders. In Robbins and Sanders, the Court determined that the fact that
a closed opaque container was seized from a mobile automobile did not alter an
individual’s reasonable expectation of privacy in the closed container, and a war-
rant was required to intrude into such a container, despite its lawful seizure.
Robbins, 453 US at 428-29; Sanders, 442 US at 766. In Ross, 456 US at 824, and
Acevedo, 500 US at 580, the Court concluded that the automobile exception to the
warrant requirement extends to compartments and closed containers within a
lawfully stopped automobile when police have probable cause to believe that they
have contraband or evidence inside. Although those cases disapproved of aspects
of the reasoning and the dispositions in Robbins and Sanders, the propositions for
which we cite Robbins and Sanders were not disturbed by those later decisions.
776	                                       State v. Newcomb

See Vernonia School Dist. 47J v. Acton, 515 US 646, 654, 115
S Ct 2386, 132 L Ed 2d 564 (1995) (“What expectations [of
privacy] are legitimate varies, of course, with context[.]”);
cf. Maryland v. King, ___ US ___, 133 S Ct 1958, 1978-79,
186 L Ed 2d 1 (2013) (lawfully arrested individuals have
lessened legitimate expectations of privacy, even in own
DNA). And the laws and social norms of behavior that we
have discussed as they pertain to animal welfare generally,
and minimum care in particular, are significant under the
Fourth Amendment analysis in determining what expec-
tations of privacy society will recognize as legitimate. See
Vernonia, 515 US at 654-56 (examining laws and social con-
ventions pertaining to minors in public schools to determine
“legitimacy” of subjective privacy expectations of students in
public school setting).
	        In short, the guidance available to us from current
Fourth Amendment jurisprudence leads us to the same fac-
tors that we have considered in analyzing the issue under
Article I, section 9. No purpose would be served by repeating
ourselves. For the reasons we have discussed in our analy-
sis under Article I, section 9, we conclude under the Fourth
Amendment that defendant had no protected privacy that
was violated by the withdrawal and testing of Juno’s blood
without a warrant.
	       The decision of the Court of Appeals is reversed.
The judgment of the circuit court is affirmed.